DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In line 10 of claim 1, it is believed the word “include” should read --includes--.
In line 1 of claim 2, it is believed the word --is-- should be inserted after “portion”.
In line 1 of claim 3, it is believed the word --is-- should be inserted after “portion”.
In line 1 of claim 4, it is believed the word --is-- should be inserted after “portion”.
In line 2 of claim 4, it is believed the word “a” should be changed to --the--, as “a bottom edge” of the “first sheet portion” is mentioned in line 9 of claim 1.
In line 2 of claim 6, it is believed the word --is-- should be inserted after “portion”.
In line 2 of claim 7, it is believed the word --is-- should be inserted after “portion”.
In line 1 of claim 14, it is believed the word --is-- should be inserted after “portion”.
In line 12 of claim 15, it is believed the word “include” should read --includes--.
In line 13 of claim 15, it is believed the word --is-- should be inserted after “portion”.
In line 1 of claim 16, it is believed the word --is-- should be inserted after “portion”.
In line 2 of claim 16, it is believed the word “a” should be changed to --the--, as “a bottom edge” of the “first sheet portion” is mentioned in line 11 of claim 15.
In line 2 of claim 17, it is believed the word --is-- should be inserted after “portion”.
In line 12 of claim 19, it is believed the word “include” should read --includes--.
In line 13 of claim 19, it is believed the word --is-- should be inserted after “portion”.
In line 3 of claim 20, it is believed the word --is-- should be inserted after “portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5 and 8-10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claims 5 and 8, the recitations of “about 4 inches to about 12 inches” (claim 5) and “about 18 inches” (claim 8)  render the claims indefinite, as “about” is a relative term and no indication is given of the intended tolerance of these measurements. In claims 9-10, the recitation of “about 0.2 inches to about 2.0 inches” renders the claims indefinite, as “about” is a relative term and no clear indication is given of the intended tolerance of these measurements.
Claims 15 and 19 recite the limitation "said extension" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this extension to mean the second flap portion in applying prior art.
Claims 15 and 19 are indefinite because they both recite an “extension…includes at least a windshield fluid spray nozzle position on the vehicle hood” in lines 6-7. It is unclear whether this windshield fluid spray nozzle is part of the vehicle or is an additional nozzle as part of the claimed invention. Does the extension simply cover the nozzle of the vehicle, or does it have its own nozzle provided as part of the claimed invention? Examiner interprets this to mean a nozzle provided on the vehicle in treating the prior art.
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva (DE 202018005205) in view of McKee (US Pat 4,867,216).
Zhikhareva discloses a covering device for the covering windshield, windshield wipers, cowl grill and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed and fitted into the cowl grill area (see Figures E, F and G). The overlapping area is at least 3cm and the second flap portion 8 extends at least 5cm over the hood of the vehicle.
Zhikhareva fails to disclose that the exterior surface includes projections and that the overlapping area extends between 4 and 12 inches and the second flap portion extends between 4 and 18 inches from the cowl grill.
McKee discloses a sun and snow vehicle cover 10 for the windshield of a vehicle 12 with raised portions 16, or “projections”, on an exterior surface of the cover 10 meant to shed an accumulation of water, ice and snow from the cover 10 (see Col. 4, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the first sheet portion of Zhikhareva with raised portions, or “projections”, on the exterior surface to allow water to drain from the cover and avoid pooling of water on the windshield, as taught by McKee.
Regarding claims 5 and 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the overlapping area and second flap portion of Zhikhareva to have a dimension on the order of a 4 to 12 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to ensure enough material is available to secure the overlapping area and second flap portions to the vehicle in their respective locations.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva, as modified by McKee in claim 8, in view of Wilson (US Pat 6,893,074).
Zhikhareva, as modified by McKee in claim 8, discloses a covering device for the covering windshield, windshield wipers, cowl grill and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed (see Figures E, F and G). The overlapping area is at least 3cm and the second flap portion 8 extends at least 5cm over the hood of the vehicle. The covering device is made from a rubber, plastic or polyester material.
Zhikhareva, as modified by McKee in claim 8, fails to disclose that the thickness of the first sheet portion and the second flap portion have a thickness of between 0.2 and 2.0 inches.
Wilson discloses a mobile vehicle hail cover for a vehicle comprised of three sheets 24a, 24b, 24c that cover the vehicle. The first sheet 24a covers the hood of the vehicle is comprised of a flexible rubber sheet and non-memory foam rubber sheet with a combined thickness of between .625 and .75 inches in order to provide enough protection for the vehicle in the event of golf ball sized hail (see Col. 3, lines 37-45).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the first sheet portion and second flap portion of Zhikhareva, as modified by McKee in claim 8, with a thickness between .625 and .75 inches in order to provide protection for the windshield in the event of severe hail, as taught by Wilson.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva, as modified by McKee and Wilson, in view of Jean (US Pat 9,801,446).
Zhikhareva, as modified by McKee and Wilson, discloses a covering device for the covering windshield, windshield wipers, cowl grill and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed (see Figures E, F and G). The overlapping area is at least 3cm and the second flap portion 8 extends at least 5cm over the hood of the vehicle. The covering device is made from a rubber, plastic or polyester material and has a thickness between .675 and .75 inches and is weighted internally (see Paragraph 9) and slightly roughened on the interior surface (see Paragraph 14). The internal weighting and slight roughening of the first sheet portion increases the friction force between the covering device and the windshield, causing the covering device to be “frictionally retained to the windshield” (see Hoenack, US PG Pub 2001/0038226: Paragraph 58, lines 2-4). Suction cups and magnets would also accomplish an increase in friction force between the windshield and the covering device, causing the covering device to be “frictionally retained to the windshield”.
Zhikhareva, as modified by McKee and Wilson, fails to disclose that the first sheet portion is made from a different material than the second flap portion.
Jean discloses a weather protecting cover 10 for a windshield 13, windshield wipers, and a rain gutter 22 of a vehicle 12 comprised of a windshield cover 16, or “first sheet portion”, and a  gutter cover 18, or “second flap portion”, extending over a portion of the hood, permanently attached to the flexible cover member 24, or “first sheet portion”, and overlapping the windshield cover 16, or “first sheet portion” (see Figures 3, 4 and 7). The gutter cover 18, or “second flap portion”, is fastened above the bottom edge of the windshield cover 16, or “first sheet portion”, to form an overlapping area and the gutter cover 18, or “second flap portion”, is made from a different material than the windshield cover 16, or “first sheet portion” (see Col. 2, lines 57-61).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the “first sheet portion” and the “second flap portion” of Zhikhareva, as modified by McKee and Wilson, from different materials, as taught by Jean, to enable use of a material with a higher friction coefficient for the “first sheet portion” than the material used for the “second flap portion”.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva in view of Bugeaud et al. (WO 9944850).
Zhikhareva discloses a covering device for the covering windshield, windshield wipers, cowl grill and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The covering device is weighted internally (see Paragraph 9) with a slightly roughened interior surface (see Paragraph 14). The internal weighting and slight roughening of the first sheet portion increases the friction force between the covering device and the windshield, causing the covering device to be “frictionally retained to the windshield”. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed and fitted into the cowl grill area (see Figures E, F and G).
Zhikhareva fails to disclose that the covering device covers the windshield fluid spray nozzle.
Bugeaud et al. disclose a protective cover 10 for vehicle windows made from a flexible sheet of material 18 to cover the windshield, windshield wipers, windows, mirrors and windshield fluid dispensing outlets (see Page 4, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to extend the second flap portion of Zhikhareva to cover the windshield fluid spray nozzle, as taught by Bugeaud et al., to protect the windshield fluid spray nozzle from damage caused by severe weather, such as hail or ice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva, as modified by Bugeaud et al., in view of McKee.
Zhikhareva, as modified by Bugeaud et al., discloses a covering device for the covering windshield, windshield wipers, cowl grill, windshield fluid spray nozzle and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The covering device is weighted internally (see Paragraph 9) with a slightly roughened interior surface (see Paragraph 14). The internal weighting and slight roughening of the first sheet portion increases the friction force between the covering device and the windshield, causing the covering device to be “frictionally retained to the windshield”. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed and fitted into the cowl grill area (see Figures E, F and G).
Zhikhareva, as modified by Bugeaud et al., fails to disclose that the exterior surface includes projections.
McKee discloses a sun and snow vehicle cover 10 for the windshield of a vehicle 12 with raised portions 16, or “projections”, on an exterior surface of the cover 10 meant to shed an accumulation of water, ice and snow from the cover 10 (see Col. 4, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the first sheet portion of Zhikhareva, as modified by Bugeaud et al., with raised portions, or “projections”, on the exterior surface to allow water to drain from the cover and avoid pooling of water on the windshield, as taught by McKee.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhikhareva in view of Bugeaud et al. and Jean.
Zhikhareva discloses a covering device for the covering windshield, windshield wipers, cowl grill and hood of a vehicle. The covering device includes a first sheet portion covering the windshield, windshield wipers and cowl grill of the vehicle and a second flap portion 8 which overlaps the first sheet portion and extends over a portion of the hood (see Figure E). The first sheet portion has an exterior surface 1 receiving weather elements and an interior surface facing the vehicle and is generally rectangular with a top and bottom edge and a first and second side edge; the first and second side edges have attachment loops 3 that are capable of acting as handles for grasping the cover. The second flap portion 8 is permanently, laterally attached to the first sheet portion above the bottom edge of the first sheet portion and an overlapping area 5 of the first sheet portion is formed and fitted into the cowl grill area (see Figures E, F and G). The covering device is made from a rubber, plastic or polyester material and is weighted internally (see Paragraph 9) and slightly roughened on the interior surface (see Paragraph 14). The internal weighting and slight roughening of the first sheet portion increases the friction force between the covering device and the windshield, causing the covering device to be “frictionally retained to the windshield”.
Bugeaud et al. disclose a protective cover 10 for vehicle windows made from a flexible sheet of material 18 to cover the windshield, windshield wipers, windows, mirrors and windshield fluid dispensing outlets (see Page 4, lines 18-22).
Jean discloses a weather protecting cover 10 for a windshield 13, windshield wipers, and a rain gutter 22 of a vehicle 12 comprised of a windshield cover 16, or “first sheet portion”, and a  gutter cover 18, or “second flap portion”, extending over a portion of the hood, permanently attached to the flexible cover member 24, or “first sheet portion”, and overlapping the windshield cover 16, or “first sheet portion” (see Figures 3, 4 and 7). The gutter cover 18, or “second flap portion”, is fastened above the bottom edge of the windshield cover 16, or “first sheet portion”, to form an overlapping area and the gutter cover 18, or “second flap portion”, is made from a different material than the windshield cover 16, or “first sheet portion” (see Col. 2, lines 57-61).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to extend the second flap portion of Zhikhareva to cover the windshield fluid spray nozzle, as taught by Bugeaud et al., to protect the windshield fluid spray nozzle from damage caused by severe weather, such as hail or ice.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the “first sheet portion” and the “second flap portion” of Zhikhareva, as modified by Bugeaud et al., from different materials, as taught by Jean, to enable use of a material with a higher friction coefficient for the “first sheet portion” than the material used for the “second flap portion”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes, Jr. (US Pat 10,266,044) discloses a vehicle windshield protection device having a first sheet portion and a second flap portion used to cover a vehicle windshield and made from Polyvinyl Chloride. Yang (US PG Pub 2015/0328967) discloses a vehicle windshield cover having a first sheet portion and a second flap portion intended to cover the windshield, wiper blades and cowl grill area, as well as a portion of the hood of the vehicle. Peries (US PG Pub 2015/0114533) discloses a protective vehicle cover for placement over the windshield of a vehicle to protect the interior of the vehicle from damage due to sunlight and heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612